BIPOLAR PLATE HAVING A VARIABLE WIDTH OF THE REACTION GAS CHANNELS IN THE INLET REGION OF THE ACTIVE REGION, FUEL-CELL STACK AND FUEL-CELL SYSTEM HAVING BIPOLAR PLATES OF THIS TYPE, AS WELL AS A VEHICLE

Primary Examiner: Gary Harris 		Art Unit: 1727       April 28, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 Claims 7-9 & 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art made of record Kleemann et al. US 2011/0159396 discloses a bipolar plate for a fuel cell (see abstract and title), comprising: a plurality of reaction gas channels (K) in each of the first and second separator plates; and a plurality of coolant channels defined by the plurality of reaction gas channels in each of the first and second separator plates (see figures 1-4).  Wherein the first and second separator plates include an active region comprised of a first region and a second region (A & E, shown in figures 2-4).  A first width of the plurality of reaction gas channels in the first region of each separator plate (see figure 2).

However, Kleemann fails to teach or suggest that the first portions of its channels (K) in a first region have widths that continuously increase and that second portions of its channels (K) in a second region have constant widths as argued by applicant in response filed 03/02/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727